     Case 2:17-cv-02500-JCM-NJK Document 31 Filed 03/31/21 Page 1 of 1



1

2

3

4

5

6                                    UNITED STATES DISTRICT COURT

7                                           DISTRICT OF NEVADA

8                                                       ***

9     LAUSTEVEION JOHNSON,                                       Case No. 2:17-cv-02500-JCM-NJK
10                                              Plaintiff,                      ORDER
                 v.
11
      HOLLINGSWORTH, et al.,
12
                                            Defendants.
13

14

15              Presently before the court is defendants’ motion for an extension of time to file a reply in

16   support of their motion for summary judgment. (ECF No. 30). With good cause appearing, the

17   request is GRANTED. Fed. R. Civ. P. 6(b)(1). Defendants shall have until April 12, 2021 to file

18   a reply.

19              IT IS SO ORDERED.

20              DATED March 31, 2021.

21

22
                                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                             1
